Citation Nr: 1518851	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-16 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right leg disability (limited use of right leg and hip), including as secondary to the service-connected right scrotum epididymal cyst.

2.  Entitlement to service connection for ulcer disease, including as secondary to pain medication for a service-connected disability.

3.  Entitlement to a compensable rating for right scrotum epididymal cyst with painful ejaculation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1988 to March 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record found that further development is needed for a proper adjudication of the instant claims.  

Regarding the claim of service connection for ulcer disease, in June 1994 (approximately 1 year and 3 months after discharge from service) the Veteran had a duodenal ulcer diagnosed (a history of gastrointestinal bleeding was noted).   Significantly, duodenal ulcer disease is a chronic disease which may be service connected on a presumptive basis if manifested to a compensable degree within one year following discharge from active duty.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ § ; 38 C.F.R. §  3.307, 3.309.  Consequently, compensable symptoms manifested approximately 3 months prior to the diagnosis would warrant an award of presumptive service connection.   Since a history of related complaints was noted in June 1994, there is a suggestion that the Veteran may have received evaluation or treatment for such complaints prior to the June 1994 date of diagnosis.   The record does not include any treatment records for that period (nor any indication that such records were sought).  Given the critical nature of such records development to ascertain whether any exist (and if so, to secure them) is necessary.  

Regarding the claim of service connection for a right leg disability, the Veteran contends that his current diagnoses of right hip strain and trochanteric bursitis are related to neurological problems associated with his service-connected right scrotum epididymal cyst.  While he has not submitted a supporting medical opinion or treatise evidence, the record reflects that during service (in February 1992) he was seen at a Navy Hospital emergency medicine department with complaints of right testicle pain that radiated to the lower right quadriceps.  Similar complaints of right testicular pain and weakness of the right lower extremity (including reduced range of right hip motion) were noted at a VA Medical Center (VAMC) postservice (from 2002 to 2007).  On September 2011 VA examination of the hips, the diagnoses were right hip strain and trochanteric bursitis.  The examiner opined that the claimed disorder was less likely than not proximately due to or the result of the Veteran's service-connected disability (with explanation that there is no medical literature supporting  that a scrotum cyst or testicular disease will predispose to hip strain, hip osteoarthritis or trochanteric bursitis.  The Board finds the opinion inadequate for rating purposes because the examiner does not adequately account for the complaints in service of right testicle pain radiating to the lower right quadriceps, and similar complaints that were noted postservice (expressly indicate whether or not there was/is a related neurological disability.  Consequently, an addendum opinion is needed.

In a July 2013 written statement and January 2015 brief, the Veteran's representative asserts essentially that the Veteran's service-connected epididymal cyst disability has worsened, and that the available evidence is too old to adequately evaluate the current state of his disability.  The Veteran was last afforded a VA examination to evaluated his epididymal cyst in June 2011.  In light of the length of the intervening period and the allegation of worsening, a contemporaneous examination to assess the severity of the disability is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Notably, the Veteran's right scrotum epididymal cyst is rated 0 percent under 38 C.F.R. § 4.115b, Code 7523, (consideration of rating by analogy to painful scar may be indicated).  The rating schedule also provides that when an award is granted under Diagnostic Code 7523, VA must review for entitlement to special monthly compensation (SMC) for loss of use of a creative organ under 38 C.F.R. § 3.350.  Given the allegation of painful ejaculation, the matter of entitlement to SMC should be addressed in the context of the increased rating claim.  

In addition, the Veteran receives VA medical treatment, and the record does not include any reports of treatment after November 2007 (and prior to May 2014- some records from May 2014 to October 2014 have recently been associated with the record).  As VA treatment records are constructively of record, and may contain pertinent information, they must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all provider(s) of evaluations or treatment he received for ulcer-related complaints since his discharge from service, and in particular any providers of evaluation or treatment for such complaints prior to June 1994 (and to provide releases for records from any private providers).  The AOJ should secure for the record complete records of such evaluations and treatment from all providers identified (i.e., those not already associated with the record).  If any records sought are unavailable, the reason must be noted in the record.  

2.  The AOJ should also secure for the record copies of the complete records (those not already associated with the record) of all VA evaluations or treatment the Veteran received for his right scrotum epididymal cyst and right leg disability, specifically including all records from  November 2007 to May 2014, and since November 2014.  If any such records are unavailable, the reason must be noted in the record, and the Veteran should be so notified.
3.  If records received suggest or show the Veteran was evaluated/treated for ulcer disease within a year following discharge from service, the AOJ should arrange for all follow-up development indicated (to allow for consideration of the chronic disease presumptions in 38 U.S.C.A. § 1112)..

4.  The AOJ should arrange for the Veteran to be examined by an appropriate physician to ascertain whether there is any underlying (neurological ?) disability to account for his complaints of radiating determine the nature and etiology of his right leg disability (claimed as limited use of the right leg and hip).  The entire record must be reviewed by the examiner in connection with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following: 

(a) Identify (by diagnosis) the underlying pathology for the Veteran's complaints of pain radiating radiated to the lower right quadriceps as well as similar complaints that were noted postservice (VA treatment records 2002 to 2007).  Does any such pathology represent a neurological disability that could be an etiological factor for his development of hip/thigh strain or bursitis?

(b) Identify the likely etiology for any such right leg disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that any right leg disability was caused or aggravated by radiating pain associated with the Veteran's right scrotum epididymal cyst?  If not, identify the etiology that is considered more likely, and the evidence in the record that supports that conclusion.
The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature.

5.  The AOJ should also arrange for the Veteran to be examined by an appropriate physician to determine the current severity of his right scrotum epididymal cyst.  Any tests or studies deemed necessary should be completed.  The examiner should specifically indicate whether the disability is analogous to a painful scar, and comment any related functional impairment.  .

The examiner must explain the rationale for all opinions, citing to supporting findings/factual data as deemed appropriate.

6.  Thereafter, the AOJ should review the record and readjudicate the claims (to include -with respect to the rating for right scrotum epididymal cyst - (and after any further development indicated the matter of entitlement to SMC (based on the allegation of painful ejaculation).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

